DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is a CON of 17/205,403 03/18/2021 PAT 11151652
17/205,403 is a CON of 17/020,175 09/14/2020 PAT 11023976
17/020,175 is a CON of 16/812,825 03/09/2020 PAT 10872378
16/812,825 is a CON of 16/551,878 08/27/2019 PAT 10614524
16/551,878 is a DIV of 14/561,967 12/05/2014 PAT 10445829
14/561,967 is a CON of 14/029,087 09/17/2013 PAT 10354323
14/029,087 is a DIV of 13/659,676 10/24/2012 PAT 8566225
13/659,676 is a DIV of 13/068,881 05/23/2011 PAT 8311930
13/068,881 is a DIV of 11/881,788 07/27/2007 PAT 7949596
11/881,788 has PRO 60/834,327 07/28/2006

Status of Claims
	Claims 1-26 are currently pending and allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see AMSB, filed on 06/13/2022, with respect to rejection under 35 U.S.C. 103 have been fully considered and are persuasive.  Examiner agrees that all three cited references, Adcock 1, Adcock 2, and Adcock 3, only qualify as prior art under Pre-AIA  35 U.S.C. 102(e), and they cannot be used for obviousness purposes under Pre-AIA  35 U.S.C. 103(c) since all three cited references share at least one inventor in common with the pending application (Paul Adcock) and they were assigned to the same entity, Archipelago Holdings, at the time 60/834,327 (the provisional of the present application) was filed.  The rejection of claims 1-26 under 35 U.S.C. 103 has been withdrawn. 
The best references found by Examiners are Adcock1 (Patent No.: US 7,765,137), Adcock2 (Pub. No.: US 2006/0253381), and Adcock3 (Pub. No.: US 2006/0253380).  As discussed earlier, these references cannot be used for obviousness rejection under Pre-AIA  35 U.S.C. 103(c).  Examiner has conducted updated search, but cannot find prior art that teach every claimed limitation, “receive quotation data disseminated from one or more away market center systems and store the received quotation data in an away market best bid and offer book; retrieve contra-side order data that is stored in an order book, the away market best bid and offer book separate from the order book and a market maker quote book configured to store orders associated with a respective option series; determine that an away market quote from among the received quotation has moved into or away from a price of a contra-side order retrieved from among the contra-side order data; and automatically reprice at least a portion of the contra-side order based on an extent to which said away market quote has moved into or away from the price of the contra-side order”, as recited in independent claim 1 and 14.  Therefore, claims 1-26 are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAO FU whose telephone number is (571)270-3441. The examiner can normally be reached 9:00 AM - 6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached on (571) 272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAO FU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
SEPT-2022